SENTENCIA
Se confirma la sentencia dictada por el Tribunal Superior, Sala de San Juan, en este caso el 31 de julio de 1975.
Así lo pronunció y manda el Tribunal y lo certifica el señor Secretario. El Juez Asociado Señor Rigau anunció la sentencia del Tribunal y emitió una opinión a la cual se unen el Juez Presidente, Señor Trías Monge, y el Juez Asociado Señor Irizarry Yunqué. Los Jueces Asociados Señores Dávila y Martín emitieron opiniones concurrentes. El Juez Asociado *392Señor Díaz Cruz emitió una opinión disidente a la cual se unen los Jueces Asociados Señores Torres Rigual y Negrón García.
(Fdo.) Ernesto L. Chiesa

Secretario General

Opinión emitida por el
Juez Asociado, Señor Rigau,
a la cual se unen el Juez Presidente, Señor Trías Monge, y el Juez Asociado, Señor Irizarry Yunqué.
San Juan, Puerto Rico, 30 de noviembre de 1976
Como el Derecho es en tan gran medida una disciplina de hábito, de costumbre, de precedente, a poco que se hable de responsabilidad civil se piensa casi automáticamente en la responsabilidad basada en culpa o negligencia, llamada tam-bién aquiliana porque fue sancionada en Roma a instancias del tribuno Aquilius Gallus. (1)
Sin embargo, como se sabe, con el advenimiento y el ver-tiginoso desarrollo de la técnica y de la máquina se ha creado o reconocido legislativa y jurisprudencialmente áreas en donde la responsabilidad se basa en otras consideraciones. Así, por ejemplo, el que fabrica o vende vehículos de motor, aparatos televisores, medicinas y prácticamente cualquier artículo que la moderna técnica elabora y sobre la cual el comprador promedio es un lego, responde de la buena condi-ción y seguridad del artículo. Tampoco se requiere ya el ele-*393mentó de culpa o negligencia en materia de compensación a obreros por accidentes del trabajo. En materia de accidentes automovilísticos dicho elemento va perdiendo vigencia según jurisdicción tras jurisdicción van adoptando planes de coim pensación en esos casos.
En el caso de autos la responsabilidad no está basada en culpa o negligencia, a tenor con lo dispuesto en el Art. 1802 del Código Civil, sino que está basada en otro precepto legal también vigente y que es igualmente una declaración legis-lativa de política pública, tan vinculante como el citado Art. 1802, por ser también lex scripta. Vamos primero a los hechos y luego al Derecho.
Mientras un camión descargado, conducido a velocidad prudente, discurría por la Carretera Núm. 887, que es una carretera pública de Puerto Rico, el pavimento de rodaje súbitamente se hundió, formándose un hoyo de aproximada-mente metro y medio de profundidad.
Como resultado del accidente el vehículo resultó en una pérdida total, según las conclusiones de hecho no controverti-das del juez de instancia.
Demandaron al Departamento de Obras Públicas del Es-tado Libre Asociado el conductor lesionado y el dueño del camión. El tribunal encontró probado que el propietario del vehículo había invertido $11,000 en el camión dos meses antes del accidente. Mediante estipulación el conductor desistió, con perjuicio, de su reclamación y quedó en pie la del propie-tario del vehículo. El tribunal declaró con lugar la demanda en cuanto a este último y le concedió $10,000 por concepto de indemnización.
El único error que levanta el demandado consiste en sos-tener que incidió el tribunal al decidir que el Estado es res-ponsable civilmente en este caso. El tribunal de instancia se basó en el Art. 404 del Código Político, 3 L.P.R.A. see. 422. El error señalado no se cometió.
El texto de dicho Art. 404 es el siguiente;
*394“El Estado Libre Asociado de Puerto Rico será responsable civilmente de los 'daños y perjuicios que se ocasionen a las per-sonas o propiedades por desperfectos, falta de reparación o de protección suficientes para el viajero en cualquier vía dé comuni-cación perteneciente al Estado Libre Asociado y a cargo del De-partamento de Obras Públicas, excepto donde se pruebe que los desperfectos de referencia fueron causados por la violencia de los elementos y que no hubo tiempo suficiente para remediarlos.”
Dicha disposición data del año 1902. Su actual vigencia no es ningún olvido legislativo — lo cual no podemos en forma alguna presumir — porque la misma fue enmendada en 10 de mayo de 1950, mediante la Ley Núm. 273 de esa fecha. El texto del año 1950 es el vigente. En virtud de la enmienda de 1950 donde decía Isla se escribió Estado Libre Asociado y donde decía Departamento de lo Interior se escribió Departa-mento de Obras Públicas. La parte sustantiva del artículo fue dejada igual al texto anterior.
Argumenta el Estado que el desperfecto en la carretera no era visible y que eso lo releva de responsabilidad. El defecto cardinal de dicho planteamiento es que la letra clara y pre-cisa del Art. 404 no distingue entre desperfectos visibles y no visibles, ni exime al Estado en caso de desperfectos invisi-bles, como lo hace cuando los desperfectos son causados por los elementos y no hay tiempo suficiente para remediarlos antes del accidente.
Dicho artículo categóricamente hace responsable al Es-tado de los daños y perjuicios que se ocasionen a personas o a propiedades por desperfectos, falta de reparación o de pro-tección suficientes en cualquier vía de comunicación perte-neciente al Estado Libre Asociado, excepto donde se pruebe que los desperfectos fueron causados por la violencia de los elementos y que no hubo tiempo suficiente para remediarlos. En el caso de autos no se probó que los desperfectos hubiesen sido causados por la violencia de los elementos.
En Rivera v. Pueblo, 76 D.P.R. 404, 411 (1954), caso que envuelve el Art. 404, el origen de los daños fue precisamente *395la situación que está exenta de responsabilidad por el propio Art. 404 — la violencia de los elementos y la falta de tiempo suficiente para remediar o corregir el desperfecto. En aquella ocasión, debido a fuertes lluvias, se desprendió una piedra de una finca privada, más alta que la carretera, y al rodar cayó sobre un vehículo rompiéndolo y lesionando a varias personas. Allí “limitándonos a los hechos de este caso conclui-mos que no cometió error la Corte a quo al desestimar la demanda.”
En Morales Muñoz v. Castro, 85 D.P.R. 288 (1962), sostuvimos, aumentando la cuantía, una sentencia que impuso responsabilidad al Estado al no proveer avisos adecuados de desvío en un tramo de carretera en construcción. Aunque el automóvil accidentado era conducido a 60 millas por hora el Tribunal concluyó que de haberse puesto los avisos el conductor pudo haber reducido la velocidad y evitado el accidente. Cuando se trata de obra, la reglamentación oficial en vigor exigía y exige que las señales de advertencias sean colocadas a las afueras de la obra y a 150 metros de cada extremo de la misma. 22 R.&R.P.R. see. 46-223.
Allí dijimos, a la pág. 292, “La responsabilidad del Es-tado emana de lo dispuesto en el Art. 404 del Código Polí-tico.” Expresamos que en aquella situación no era necesario determinar si la obra era inherentemente peligrosa, “pues la responsabilidad del Estado subsiste independientemente de esta circunstancia.”
En Resto v. P.R. Telephone Co., 97 D.P.R. 313 (1969), la compañía del teléfono contrató con Anastacio Ortiz la poda de unos árboles. Ortiz dejó un tronco o rama parcialmente sobre el área de rodaje de la carretera pública. Se determinó que dicha rama permaneció allí por aproximadamente treinta días, lo cual constituía tiempo suficiente para que el Estado la hubiese removido. Un automóvil le dio a la rama y la rama lesionó al demandante. Confirmamos la sentencia contra la *396Telefónica y contra el Estado. Basamos nuestro fallo en el citado Art. 404 del Código Político. Dijimos, a la pág. 320:
“No erró pues el tribunal al responsabilizar al Estado Libre Asociado por la omisión negligente de su capataz, que permitió la existencia de tal obstáculo en la carretera por espacio de alre-dedor de treinta días.”
De la propia existencia del Art. 404 del Código Político y de sus claros términos puede colegirse que este caso no se gobierna por el Art. 1802 del Código Civil y que no es ele-mento participante en el mismo el de la culpa o negligencia. Tampoco es correcto argumentar lo contrario porque mucho antes de aparecer en nuestro ordenamiento jurídico el citado Art. 404 del Código Político ya existía en Puerto Rico el Art. 1802 del Código Civil y si la intención legislativa hubiese sido el que situaciones como la del caso de autos se gobernasen por los conceptos del Art. 1802 no hubiese sido necesario crear el 404 del Código Político. Claramente se deseó esta-blecer una política pública distinta para estos casos y a esos efectos se legisló. En casos de esta naturaleza prevalece el Art. 404 por la doble razón de que es posterior al 1802 y de que es una ley especial para cubrir situaciones especiales.
En vista de la letra clara y expresa del vigente Art. 404 del Código Político la responsabilidad del Estado es clara y no se cometió el error señalado. Confirmaría la sentencia re-currida.

El distinguido jurista español Don Antonio Hernández Gil ha comentado que si un ciudadano romano despertara del sueño de dos mile-nios el diálogo menos lleno de sorpresas que podría mantener con nosotros sería el relativo a muchas instituciones y reglas jurídicas. Podríamos ha-blar con él, dice el citado autor, en un lenguaje todavía común, por ejemplo, de la posesión, el usufructo, la herencia, etc. — “El Derecho Como Factor Cultural de Unidad,” Conferencia dictada en el Club Siglo XXI de Madrid, publicado en España, su Monarquía y Europa (1974), pág. 121.